liFOIL, Judge.
Supplemental Fuels, Inc., challenges the action of the trial court in denying its request for de novo review of a decision of the Louisiana Department of Environmental Quality denying it a permit to operate a hazardous waste facility. The trial court dismissed the petition after finding that it lacked subject matter jurisdiction to review the challenged *42action because jurisdiction was vested in this court under La.R.S. 30:20240.
Appellant contends that it is entitled to de novo review of the DEQ determination under La.R.S. 30:2024A(3). However, for the reasons set forth in the companion case decided this day, In the Matter of Supplemental Fuels Inc., 94-1596 (La.App. 1st Cir. 5/9/95); 656 So.2d 29, we affirm the judgment of the trial court. All costs of this appeal are assessed to appellant, Supplemental Fuels, Inc.
AFFIRMED.
KUHN, J., dissents and assigns reasons.